Citation Nr: 1604283	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-28 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to August 31, 2011, and in excess of 30 percent thereafter, for coronary artery disease (CAD), status post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1955 to October 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO granted service connection for CAD and assigned an initial 10 percent rating, effective April 10, 2007.  In December 2010, the Veteran filed a notice of disagreement (NOD).  In an April 2013 rating decision, a Decision Review Officer increased the Veteran's rating for CAD to 30 percent, effective August 31, 2011.  A statement of the case (SOC) was issued in September 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2013.

In November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  During the hearing, the undersigned Veterans Law Judge agreed to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900 (2015), in view of the Veteran's age.  Also during the hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

Because this appeal emanates from the Veteran's disagreement with the initial rating assigned following the award of service connection, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).   

Moreover, although the Veteran was granted a higher rating during the pendency of the appeal, from August 31, 2011, as higher ratings for this disability are assignable before and after this date, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as to evaluation of his  CAD as reflecting both staged ratings assigned.  Id; See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.

For the reasons expressed below, the claim on appeal is being remanded to the RO. VA will notify the Veteran when further action, on his part, is required.


REMAND

As noted above, in November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Unfortunately, due to audio malfunctions heard throughout the recording, a written transcript could not be produced.  Thus, in essence, the Veteran has not been afforded his right to a hearing before the Board.  38 C.F.R. § 20.700 (2015) (a hearing will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2015) (pertaining specifically to hearings before the Board).

In a December 16, 2015 letter, the Veteran was informed that the recording was inaudible and that a written transcript could not be produced.  The letter offered the Veteran the opportunity for a new hearing.  The letter notified him that, if he did not respond within 30 days from the date of the letter, the Board would assume he did not desire another hearing and would proceed with his case.  On January 7, 2016, the Board received correspondence from the Veteran and his representative requesting another Board hearing at the RO (Travel Board hearing).  Hence, a remand of this matter for scheduling of the requested hearing is warranted.  

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest available opportunity, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


